In a proceeding under section 330 of the Election Law and article 78 of the Civil Practice Act, to declare the meeting of the Putnam County Democratic Committee held on July 9, 1962, to have been conducted illegally; to declare that all business conducted at said meeting was illegal and void, and to direct that a further meeting be held forthwith, petitioners appeal from an order of the Supreme Court, Putnam County, dated July 27, 1962, which denied their petition. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.